Title: From Louisa Catherine Johnson Adams to Levett Harris, 5 February 1815
From: Adams, Louisa Catherine Johnson
To: Harris, Levett



Sir
Riga St Petersburg Febry. 5th. 1815

I hasten to inform you of our safe Arrival at this City after as pleasant a journey as the Season would admit and thank fortune with out the most trifling accident
Permit me to offer my thanks for the polite Letter with which I was furnished for the Governor from whom I have received the most flattering attention and to request you will in my name assure Mr. Kosudavlow of the very high sense I entertain of the obligation he has confer’d on me which I certainly had no right to expect and for which I feel truely grateful—On my arrival at Narva the Commandant came to visit me and inform’d me that he had received notice from Mr. Kosudavlow of, my intention to pass through Narva and he waited on me to offer appartments at his house during my stay with an invitation to pass the next day. I had already order’d my Horses and was under the necessity of refusing his offer’d Kindness. As he could speak nothing but German, I explained myself very ill. I will request you to notice this likewise to the Minister of the Interior!
Mr. Mitchel called on me last evening but I just going to the Theatre with the Governor he said he would call to day at 12 o’clock and I expect him every moment as soon as I have settled my money Matters I will give you the proper information it
It has poured with rain all night, and we were obliged to take the runners off about 150 V. from here, as the Ground was perfectly bare. I am told however that beyond Mittan, I shall find Snow in abundance
Mr. Mitchel and his Lady have just left me I have given him notes to the amount of one thousand eight hundred R. he says that this Sum will be sufficient to take me to Memel I have therefore requested him to change it for the proper Money for the rout—
Accept my thanks for your polite recommendation with best wishes for your happiness and prosperity—
Louisa Catherine Adams